Citation Nr: 1647060	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  12-33 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 10 percent for cervical spine strain.

2.  Entitlement to an increased initial evaluation in excess of 10 percent for lumbar spine degenerative disc disease L4-5 and L5-S1.

3. Entitlement to an increased initial evaluation in excess of 10 percent for lumbar spine intervertebral disc syndrome with right lower extremity sciatica (also claimed as lumbar radiculopathy).

4.  Entitlement to an increased initial compensable evaluation for left shoulder degenerative arthritic changes (claimed as supraspinatus tendonitis).

5.  Entitlement to an increased initial compensable evaluation for allergic rhinitis (claimed as hay fever).

6.  Entitlement to an increased initial compensable evaluation for bilateral pes planus.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to an increased initial compensable evaluation assigned for sinusitis

9.  Entitlement to an increased initial compensable evaluation for right Eustachian tube dysfunction and status post tympanic membrane rupture with ventilation tube (also claimed as ear infections, cerumen impaction, otitis and sore throat).

10.  Entitlement to service connection for right great toenail removal.

11.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel







INTRODUCTION

The Veteran had active service from March 1984 to March 2010. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in September 2010.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge in June 2016.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

The issues of entitlement to an increased initial compensable evaluation assigned for sinusitis and right Eustachian tube dysfunction and status post tympanic membrane rupture with ventilation tube as well as entitlement to service connection for a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On June 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at his hearing on the record that he desired a withdrawal of the claims for entitlement to an increased initial evaluation in excess of 10 percent for cervical spine strain; to an increased initial evaluation in excess of 10 percent for lumbar spine degenerative disc disease L4-5 and L5-S1; to an increased initial evaluation in excess of 10 percent for lumbar spine intervertebral disc syndrome with right lower extremity sciatica (also claimed as lumbar radiculopathy); to an increased initial compensable evaluation for left shoulder degenerative arthritic changes (claimed as supraspinatus tendonitis); to an increased initial compensable evaluation for allergic rhinitis (claimed as hay fever); increased initial compensable evaluation for bilateral pes planus; and entitlement to service connection for bilateral hearing loss.

2.  The Veteran does not have a currently diagnosed right great toenail disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issues of entitlement to an increased initial evaluation in excess of 10 percent for cervical spine strain; to an increased initial evaluation in excess of 10 percent for lumbar spine degenerative disc disease L4-5 and L5-S1; to an increased initial evaluation in excess of 10 percent for lumbar spine intervertebral disc syndrome with right lower extremity sciatica (also claimed as lumbar radiculopathy); to an increased initial compensable evaluation for left shoulder degenerative arthritic changes (claimed as supraspinatus tendonitis); to an increased initial compensable evaluation for allergic rhinitis (claimed as hay fever); increased initial compensable evaluation for bilateral pes planus; and entitlement to service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for a right great toenail removal are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  The notice requirements were accomplished in a letter dated in February 2010.  This letter amply apprised the Veteran of the information and evidence needed to prevail on his claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006). 

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue resolved in this decision is of record.  The Veteran's service treatment records, VA medical records, and private medical records have been obtained.  In addition, he was afforded a comprehensive predischarge VA examination.  The Board has reviewed the examination report and finds that it is adequate because the examiner reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; clinically examined the Veteran, reported all findings in detail; and provided detailed rationale in support of the determinations.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the June 2016 hearing, the undersigned identified the issues by noting the missing elements of the claim and suggesting the submission of evidence that could substantiate the claim.  Bryant v. Shinseki, 23Vet. App. 488 (2010); 38 C.F.R. § 3.103 (c)(2) (2015).

In sum, the Veteran was provided with a meaningful opportunity to participate in the development of the claim decided below, and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim resolved in this decision, and no further assistance is required.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303 (b).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 1 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C. § 1154 (a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that he currently suffers from the residuals of an in-service great right toenail removal.

A review of the Veteran's service treatment records shows that, on September 1996, the Veteran underwent a right great toe wedge resection for an ingrown toenail.  The Veteran had 6 recurrences of ingrown toenails during service until 2005.  At the time of exit from service in 2010, the Veteran' right great toenail had not shown any symptoms for nearly five years.  No current disability was noted on the separation examination.

A review of the Veteran's post-service outpatient treatment records are absent for any discussion of any residuals of a right great toenail removal, to include any recurrences of ingrown toenails.

The Veteran was provided with a VA examination in March 2010.  The examiner noted that there were no current residuals of the Veteran's right great toenail removal.  There were no ingrown toenails and the Veteran's right great toe was otherwise unremarkable.

Analysis

Right Great Toenail

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for the residuals of a right great toe removal.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321   (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

With respect to the first element required for service connection, in this case, the evidence does not show that there is a current disability, as the medical evidence of record reveals no diagnosis of any residuals of the Veteran's right great toenail removal, to include any recurrent ingrown toenails.  Rather, the Veteran's post-service treatment records and VA examination reveals that the Veteran has consistently been found to have normal findings in his great right toe.

The only other evidence in the claims file supporting the existence of the residuals of a right great toenail removal is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr, 21 Vet. App. at 308-10.  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or podiatry more particularly, and that he is merely speculating as to whether he has residuals of a right great toenail removal.  In this regard, he is not competent to diagnose a toe disorder, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has current residuals of a right great toenail removal are lacking in probative value. 

In short, in the absence of medical evidence demonstrating current residuals of a right great toenail removal, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claim of entitlement to service connection for the residuals of a right great toenail removal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.   In the present case, in person before the undersigned Veterans Law Judge at a hearing on June 2016, the Veteran expressed that he desired to withdraw his appeal of the issues of entitlement to an increased initial evaluation in excess of 10 percent for cervical spine strain; to an increased initial evaluation in excess of 10 percent for lumbar spine degenerative disc disease L4-5 and L5-S1; to an increased initial evaluation in excess of 10 percent for lumbar spine intervertebral disc syndrome with right lower extremity sciatica (also claimed as lumbar radiculopathy); to an increased initial compensable evaluation for left shoulder degenerative arthritic changes (claimed as supraspinatus tendonitis); to an increased initial compensable evaluation for allergic rhinitis (claimed as hay fever); increased initial compensable evaluation for bilateral pes planus; and entitlement to service connection for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law with regard to these claims for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The appeal of the issue of entitlement to an increased initial evaluation in excess of 10 percent for cervical spine strain is dismissed.

The appeal of the issue of entitlement to an increased initial evaluation in excess of 10 percent for lumbar spine degenerative disc disease L4-5 and L5-S1 is dismissed.

The appeal of the issue of entitlement to an increased initial evaluation in excess of 10 percent for lumbar spine intervertebral disc syndrome with right lower extremity sciatica (also claimed as lumbar radiculopathy) is dismissed.

The appeal of the issue of entitlement to an increased initial compensable evaluation for left shoulder degenerative arthritic changes (claimed as supraspinatus tendonitis) is dismissed.

The appeal of the issue of entitlement to an increased initial compensable evaluation for allergic rhinitis (claimed as hay fever) is dismissed.

The appeal of the issue of entitlement to an increased initial compensable evaluation for bilateral pes planus is dismissed.

The appeal of the issue of entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for right great toenail removal is denied.


REMAND

Sinusitis and Right Ear

The Veteran last underwent a VA examination for the conditions of sinusitis and right Eustachian tube dysfunction and status post tympanic membrane rupture with ventilation tube in February 2010.  Thereafter, the Veteran has been seen on numerous occasions at the VA Medical Center for follow up treatment of his sinusitis and right ear.

The Veteran's treatment records show that he has been continually treated for sinusitis with preventative medications that he takes daily.  Treatment records also include an indication of separate treatment for headaches.  It is unclear from these records if the headaches are a manifestation of the Veteran's sinusitis.  Additionally, the Veteran testified at his June 2016 Board hearing that he has suffered at least two incapacitating episodes per year due to his sinusitis.  As such, it appears that the Veteran's sinusitis disability may have undergone a worsening since his last February 2010 VA examination.

The Veteran's treatment records also show that he has continually received treatment since his February 2010 VA examination for his right ear disability.  Such treatment has included the insertion and monitoring of drainage tubes.  The Veteran has also testified at his June 2016 Board hearing that the sensations of fullness in his right ear have increased, particularly when his tubes fall out, and that his hearing has diminished significantly.   An April 2013 treatment record shows that the Veteran was seen for complaints of fullness in the right ear, with no current tubes in, and a worsening hearing loss in right ear.  Additionally, the Veteran was seen in February 2014 for complaints of dizziness and light headedness.  Although this finding appears to be within the context of headaches, it did not necessarily preclude a consideration of the Veteran's right ear disability.  As such, it appears that the Veteran's right ear disability may have also undergone a worsening since his last February 2010 VA examination.

As the foregoing evidence suggests that the Veteran's sinusitis and right ear disability may have undergone a material change since his most recent VA examination and the fact that it has been almost 7 years, the Board finds it necessary to remand the increased rating claims for new VA examinations.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 C.F.R. § 3.327 (2015).

Sleep Disorder

Initially, the Veteran's claim for a sleep disorder was limited to consideration of sleep apnea only.  The Veteran was provided with a 2010 sleep study prior to exit from service that did not reveal a diagnosis of sleep apnea, but rather only showed evidence of snoring.  The Veteran also had in service treatment for a sleep disorder in March 2005 in which he was diagnosed with psychophysiological insomnia.

Although the medical evidence of record has never shown the Veteran to have a confirmed diagnosis of sleep apnea, a sleep study conducted in June 2013 found the Veteran to have a confirmed diagnosis of narcolepsy.  The Veteran has been treated for this condition since that time with medication.

The Veteran has previously been provided with a VA examination for the issue of his sleep disorder in February 2010.  However, the examiner appeared to limit the scope of the examination to the issue of sleep apnea and found that the Veteran did not have a currently diagnosed sleep disorder.  Since the Veteran was diagnosed with narcolepsy, which the Veteran contends is based upon the same symptoms of which he complained in service and at the time he filed the claim in the current appeal, he has not been afforded a new examination to assess a potential nexus.

The Veteran's claim must be remanded to provide a VA examination for the issue of narcolepsy.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

Here, the Veteran has presented a currently diagnosed disability via narcolepsy.  There is also in-service treatment for sleep disruption as seen in the Veteran's March 2005 treatment and subsequent requests for sleep studies.  Additionally, there is an indication that these conditions may be related via the Veteran's statements indicating a continuation of the same symptoms from service to his current diagnosis.  However, the current medical evidence, without a more definitive nexus opinion, is inadequate to adjudicate the claim.  Accordingly, the Veteran must be afforded a VA examination in order to consider the potential etiology and nexus to military service of his currently diagnosed narcolepsy.  A complete rationale for all opinions must be provided.


Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts must be made to obtain all outstanding VA treatment records.

2. Schedule the Veteran for a VA examination in order to determine the current severity of the Veteran's sinusitis and right Eustachian tube dysfunction and status post tympanic membrane rupture with ventilation tube. 

3. Schedule the Veteran for a VA examination in order to determine the diagnoses and etiologies for the Veteran's claimed sleeping disorder, to particularly include consideration of narcolepsy. The claims file should be made available to the examiner. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed sleeping disorder, to include narcolepsy, was due to service.  In particular, the examiner must consider the Veteran's lay statements regarding the onset of sleep disorder symptoms in service that have continued to present.

A rationale is requested for any opinion given. 

4. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


